DETAILED ACTION
Status of Claims
1.	This is a Final office action in response to communication received on August 01, 2022. Claims 7 and 13-14 are canceled. Claims 1, 12, 17, and 19 are amended. Claims 1-6, 8-12, and 15-20 are pending and examined herein.
Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-6, 8-12, and 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Next using the 2019 Revised Patent Subject Matter Eligibility Guidances (hereinafter 2019 PEG) the rejection as follows has been applied.
	Under step 1, per MPEP 2106.03, claims 1-6 and 8-11 are a system; claims 12 and 15-18 are a non-transitroy CRM; and claims 19-20 are a method. Thus, each claim 1-6, 8-12, and 15-20, on its face, is directed to one of the statutory categories (i.e., useful process, machine, manufacture, or composition of matter) of 35 U.S.C. §101.
	Under Step 2A Prong One, per MPEP 2106.04, prong one asks does the claim recite an abstract idea, law of nature, or natural phenomenon? In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. While the terms "set forth" and "described" are thus both equated with "recite", their different language is intended to indicate that there are two ways in which an exception can be recited in a claim. For instance, the claims in Diehr, 450 U.S. at 178 n. 2, 179 n.5, 191-92, 209 USPQ at 4-5 (1981), clearly stated a mathematical equation in the repetitively calculating step, and the claims in Mayo, 566 U.S. 66, 75-77, 101 USPQ2d 1961, 1967-68 (2012), clearly stated laws of nature in the wherein clause, such that the claims "set forth" an identifiable judicial exception. Alternatively, the claims in Alice Corp., 573 U.S. at 218, 110 USPQ2d at 1982, described the concept of intermediated settlement without ever explicitly using the words "intermediated" or "settlement."
	Next, per 2019 PEG, to determine whether a claim recites an abstract idea in Prong One, examiners are now to: (I) Identify the specific limitation(s) in the claim under examination (individually or in combination) that the examiner believes recites an abstract idea; and (II) determine whether the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I of the 2019 PEG. If the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I, analysis should proceed to Prong Two in order to evaluate whether the claim integrates the abstract idea into a practical application.

(I) An abstract idea as recited per claims 1, and 12 (taking recitation of claim 1 as representative as recitation of claim 12 is substantially similar) is as follows: 
- receiving, from a first communication ..., data permissions and attributes corresponding to a user, wherein the data permissions indicate consent to share a portion of the attributes with the data [... platform/page/provider] for facilitating matching of the user with a third party;

- certifying the attributes shared with the [... platform/page/provider] 
- recording, on a [...], the data permissions indicating the consent to share the portion of the attributes on a [...] profile associated with the user, wherein the association between the [...] profile and the user is unknown to the third party in order to maintain the user's privacy;

- receiving, from a second communication ..., target attributes corresponding to target attributes required by the third party for receiving a targeted communication from the third party;

- determining, ..., whether the portion of the attributes recorded in the ... profile of the user matches the target attributes specified by the third party; and

- providing, [...] based on the portion of the attributes matching the target attributes, the targeted communication from the third party to the user, wherein the targeted communication identifies further requested user input via the first communication[...] in exchange for a displayed reward provided [...] wherein the targeted communication includes an invitation for the user to provide additional information, wherein the additional information comprises user information that is not part of the user's [...] profile, wherein the additional information is stored off of the [...] in order to preserve the user's privacy and anonymity; and

- storing a transaction record on the ... indicating that the user has interacted with the targeted communication. 
	- per claim 17, receiving, from a [... user e.g. merchant, advertiser, etc.] , target attributes from a third party, wherein the target attributes are associated with an invitation provided by the third party;
	providing, on [... intermediary], data permissions and attributes corresponding to a
user to a [...] profile associated with the user, wherein the data permissions
indicate consent to share a portion of the attributes with a data [... entity/platform] to facilitate matching of the user with the third party, wherein the association between the [...] profile and the user is unknown to the third party in order to maintain the user's privacy;
	certifying the attributes shared with the data platform;
	matching using the data [... provider/platform/entity] the target attributes with the data permissions and the attributes of the [...] profile of the user;
	based on the matching, communicating to the user the invitation to provide
additional information to the third party, wherein the additional information comprises
user information that is not part of the blockchain profile, where the additional information is stored off of the [... intermediary] in order to preserve the user's privacy and anonymity, and
	providing a transaction record [... at the intermediary] indicating that the user provided the additional information to the third party in response to the invitation.
	- per claim 19, receiving, by utilizing instructions from [... user], a selection of data permissions and attributes corresponding to a user to share with a third party, wherein the data permissions indicate consent to a share a portion of the attributes with the third party via a data [... platform/provider/entity] for facilitating matching of the user with the third party;
	certifying the attributes shared with the data platform;
	storing, on a [...] and by utilizing the data [...], the data permissions indicating the consent to share the portion of the attributes on a [...] profile associated with the user, wherein the association between the [...] profile and the user is unknown to the third party in order to maintain the user's privacy;
	receiving an invitation from the third party to share additional information based upon
the portion of the attributes matching target attributes for receiving the invitation from the third party, wherein the additional information comprises user information that is not part of the blockchain profile, wherein the additional information is stored off of the [... intermediary] in order to preserve the user's privacy and anonymity;
	facilitating, via the data [... provider/entity/platform] acceptance of the invitation from the third party and sharing the additional information;
	facilitating, via the [...], receipt of a reward for sharing the additional information with the third
party; and
	generating a transaction record [... at the intermediary] indicating acceptance of the
invitation, the sharing of the additional information, and the receipt of the reward.
	Further, dependent claims 2-6, 8-11, 15-16, 18, and 20 recite the same abstract idea as they further specify the abstract idea in a descriptive manner with the exception of additional elements as analyzed under step 2A prong two and step 2B inquiries below. The further describe the abstract idea using abstract recitation as follows:
- per claim 2, wherein the first communication ... is [received from a user via a particular type of device - device is further analyzed under subsequent steps as additional element below].
- per claim 3, wherein each attribute of the attributes corresponds with a separate data permission of the data permissions.
- per claim 4, wherein an affirmative data permission by the user allows the corresponding attribute to be used to match the user with the third party.
- per claim 5, wherein a negative data permission by the user precludes the corresponding attribute to be used to match the first user with the third party.
- per claim 6, wherein each attribute of the user has a corresponding value.
- per claim 7, wherein the targeted communication from the third party to the user is an invitation for the user to provide additional information.
- per claim 8, wherein the invitation for the user to provide the additional information includes invitation terms, wherein if the user accepts the invitation terms the user is provided a reward.
- per claim 9, wherein the reward is money.
- per claim 10, wherein the reward is points.
- per claim 11, wherein the targeted communication from the third party to the user is a targeted advertisement.
- per claim 13, wherein the targeted communication based on the data permissions and attributes of the first user is a request to provide information.
- per claim 14, further comprising the operation of receiving a reward upon the user providing the information.
- per claim 15, wherein the targeted communication based on the data permissions and attributes of the user is a targeted advertisement.
- per claim 16, where the operation of communicating the data permission and attributes of the user to the platform ... is performed using [ledger which is a particular type of backend architecture such as blockchain which is a distributed ledger, wherein "ledger is a book or collection of accounts in which account transactions are recorded" - backend such as blockchain is further analyzed under subsequent steps as additional element below].
- per claim 18, further comprising the operation of receiving the additional information from the user and recording an event associated with the additional information with the [ledger such recordkeeping such as by using blockchain which as a distributed ledger, wherein "ledger is a book or collection of accounts in which account transactions are recorded" - backend such as blockchain is further analyzed under subsequent steps as additional element below].
- per claim 20, wherein the reward is money.
	(II) Thus, based on the foregoing abstract recitation, the claims recite an abstract idea which pertains to a marketing scheme whereby a user can monetize usage of his/her tracked data by granting permission to track certain data that belongs to the user to a platform/intermediary, the platform/intermediary also maintains target attributes obtained from a third-party e.g. advertiser, and matches user data with advertiser data such that the user can be provided with targeted communication e.g. advertisement or solicitation/invitation to provide additional user data/information in exchange for compensation which is certain methods of organizing human activity. 
	The phrase "Certain methods of organizing human activity" applies to fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). Further, see MPEP 2106.04(a)(2) II. A-C, and using advertising as an exchange or currency (Ultramercial) or displaying an advertisement in exchange for access to copyrighted media (Ultramercial).
	Therefore, the identified limitations fall within the subject matter groupings of abstract ideas enumerated in Section I of 2019 PEG, thus analysis now proceeds to Prong Two in order to evaluate whether the claim integrates the abstract idea into a practical application.
	Under Step 2A Prong Two, per MPEP 2106.04, prong two asks does the claim recite additional elements that integrate the judicial exception into a practical application? In Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception. If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility analysis. If, however, the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception (Step 2A: YES), and requires further analysis under Step 2B (where it may still be eligible if it amounts to an ‘‘inventive concept’’).
	Next, per 2019 PEG, Prong Two represents a change from prior guidance. The analysis under Prong Two is the same for all claims reciting a judicial exception, whether the exception is an abstract idea, a law of nature, or a natural phenomenon. Examiners evaluate integration into a practical application by: (I) Identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (II) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit.
	Accordingly, the examiner will evaluate whether the claims recite one or more additional element(s) that integrate the exception into a practical application of that exception by considering them both individually and as a whole. 
	The claim elements in addition to the abstract idea, i.e. additional elements, as recited in claims 1-6, 8-12, and 15-20 at least are per claim 1 a system, comprising: a memory that stores instructions; and a processor that executes the instructions to perform operations, the operations comprising: ... a first communication device (of a user) and at a digital platform provided by the system (intermediary that facilitates user data monetization and marketing campaign by matching user data with advertiser provided target attributes) ... storing/recording on a blockchain (i) receiving data from a second communication device; per claim 12 a non-transitory computer-readable device comprising instructions, which when loaded and executed by a processor, cause the processor to perform operations comprising ... a platform backend (and other additional element(s) are similar to the ones as noted per claim 1); per claim 17  off blockchain storing of data (and the remaining additional element(s) are similar to the ones as noted per claims 1 and 17); per claim 19  off blockchain storing of data (and the remaining additional element(s) are similar to the ones as noted per claims 1 and 17), and per dependent claims, note per claim 2 first communication device being a cellular telephone; note per claim 16 ... the platform backend is performed using the blockchain (similarly per claims 18-19 recording data such as event and transaction respectively on blockchain); and . Remaining claims, namely 3-6, 8-11, 15, and 19-20,  either recite the same additional element(s) as already noted above or simply lack recitation of an additional element, in which case note prong one as set forth above.
	As would be readily apparent to a person having ordinary skill in the art (hereinafter PHOSITA), the additional elements are generic computer components for example note a system, comprising: a memory that stores instructions; and a processor that executes the instructions to perform operations, the operations comprising: ... a first communication device (of a user) and at a digital platform provided by the system (intermediary that facilitates user data monetization and marketing campaign by matching user data with advertiser provided target attributes) ... a second communication device. The additional elements are simply utilized as generic tools to implement the abstract idea or plan as "apply it" instructions (see MPEP 2106.05(f)). The additional elements are generic as they are described at a high level of generality, see at least as-filed Figs. 1-2, and their associated disclosure. Further, the claims appear to be implementing a commercial solution to a commercial problem of selecting and delivering ads, see at least as-filed spec. para. [0002]-[0006]. 
	The server/processor of a digital platform executing the "apply it" or performing the matching is further connected to plurality of generic devices merely sending/receiving data over a network e.g. a first communication device (of a user) and a second communication device (of a third party), note receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014), i.e. matching based on (i) received data from a user to be targeted device (e.g. claim 1 and claim 2) and (ii) received data from an advertiser or third party device, i.e. facilitating monetization of user's data, i.e. the abstract idea is intended to be merely carried out in a technical environment such as collecting data via a network and analyzing data via a generic processor to provide personalized marketing content such as ads, however fail to contain meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment (see MPEP 2106.05(h)); and at least  further appears to be generally linked to technical environment or technical field of use as it is recited at a high level of generality such as backend blockchain which is a distributed ledger, wherein "ledger is a book or collection of accounts in which account transactions are recorded" i.e. the marketing campaign whereby an advertiser or third party provides a reward/money/point in exchange for user allowing the advertiser or the third party to use their data is governed for instance by a smart contract in blockchain, see at least as-filed spec. para. [0052]. Thus, the abstract idea (prong one) is generally linked with or associated with use of blockchain for its most basic or high level function of at least in part storing user's high level attribute data, e.g. non-personal information/data/attribute, and appears to execute instructions to store user's data or attribute associated with personally identifiable information off of blockchain, however note (i) "... organization of information added to a database, because "an improvement to the information stored by a database is not equivalent to an improvement in the database’s functionality," BSG Tech LLC v. Buyseasons, Inc., 899 F.3d 1281, 1287-88, 127 USPQ2d 1688, 1693-94 (Fed. Cir. 2018), (ii) Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755, and (iii) storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 i.e. fails to contain meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment or technical field of use, namely network based communication environment e.g. Internet connecting platform and Blockchain to facilitate the abstract idea (see MPEP 2106.05(h)). 
	Accordingly, viewed as a whole, these additional claim element(s) do not provide any additional element that integrates the abstract idea (prong one), into a practical application (prong two) upon considering the additional elements both individually and as a combination or as a whole as they fail to provide: an additional element that reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; or an additional element that implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; or an additional element that effects a transformation or reduction of a particular article to a different state or thing; or an additional element that applies or uses the judicial exception, again, in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception as explained above.
	Thus, the abstract idea which pertains to a marketing scheme whereby a user can monetize usage of his/her tracked data by granting permission to track certain data that belongs to the user to a platform/intermediary, the platform/intermediary also maintains target attributes obtained from a third-party e.g. advertiser, and matches user data with advertiser data such that the user can be provided with targeted communication e.g. advertisement or solicitation/invitation to provide additional user data/information in exchange for compensation which is certain methods of organizing human activity (prong one) is not integrated into a practical application upon consideration of the additional element(s) both individually and as a combination (prong two).
	Therefore, under step 2A, the claims are directed to the abstract idea, and require further analysis under Step 2B.
	Under step 2B, per MPEP 2106.05, as it applies to claims 1-20, the Examiner will evaluate whether the foregoing additional elements analyzed under prong two, when considered both individually and as a whole  provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). The abstract idea which pertains to a marketing scheme whereby a user can monetize usage of his/her tracked data by granting permission to track certain data that belongs to the user to a platform/intermediary, the platform/intermediary also maintains target attributes obtained from a third-party e.g. advertiser, and matches user data with advertiser data such that the user can be provided with targeted communication e.g. advertisement or solicitation/invitation to provide additional user data/information in exchange for compensation which is certain methods of organizing human activity (prong one) - has not been applied in an eligible manner. The claim elements in addition to the abstract idea are simply being utilized as generic tools to execute "apply it" instructions and amount to no more than general linking to a technical environment and/or technical field of use - as they are described at a high level of generality (prong two).
	Regarding, insignificant solution activity such as data gathering and record-keeping, the Examiner relies on court cases and publications that demonstrate that such a way to gather data is indeed well-understood, routine, or conventional in the industry or art, at least note as follows:
	(i) receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network) [similarly here user's data and advertiser data is received from their respective device by transmission over a communication network such that the received data can be matched to provide targeted communication e.g. advertisements]; and 

	(ii) (a) Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755, and (b) storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 [similarly here user data is being recorded using backend blockchain and/or additionally part or portion of user's data is stored off blockchain storage].
	Next, in view of compact prosecution only further analysis per the Berkheimer Memo dated April 19, 2018 is being conducted as the additional elements here would be readily apparent as generic to a person having ordinary skill in the art (hereinafter PHOSITA), in other words analysis is similar to Berkheimer claim 1 and not claims 4-7 where there was "a genuine issue of material fact in light of the specification," nevertheless the Examiner finds the additional elements when considered both individually and as a combination to be well-understood, routine or conventional and expressly supports in writing as follows:
	
A.	The Examiner provides citation to one or more publications as noting the well-understood, routine, conventional nature of smart contract based on blockchain and storing data off blockchain as follows: 
- Youb et al. Pub. No.: US 2019/0080392 note "[0009] So-called "Smart Contracts" are legal obligations tied to a computer protocol intended to digitally facilitate, verify, or enforce the negotiation or performance of the contracts. Smart contracts allow the performance of credible transactions without third parties. These transactions are trackable and may be irreversible. See, en.wikipedia.org/wiki/Smart contract. The phrase "smart contracts" was coined by computer scientist Nick Szabo in 1996. See, "Nick Szabo--Smart Contracts: Building Blocks for Digital Markets". www.fon.hum.uva.nl, Extropy #16; Szabo, Nick (1997 Sep. 1). "Formalizing and Securing Relationships on Public Networks". First Monday. 2 (9); Tapscott, Don; Tapscott, Alex (May 2016). The Blockchain Revolution: How the Technology Behind Bitcoin is Changing Money, Business, and the World. pp. 72, 83, 101, 127. ISBN 978-0670069972. A smart contract is a set of promises, specified in digital form, including protocols within which the parties perform on these promises. Recent implementations of smart contracts are based on blockchains, though this is not an intrinsic requirement. Building on this base, some recent interpretations of "smart contract" are mostly used more specifically in the sense of general purpose computation that takes place on a blockchain or distributed ledger. In this interpretation, used for example by the Ethereum Foundation or IBM, a smart contract is not necessarily related to the classical concept of a contract, but can be any kind of computer program. See, Buterin, Vitalik. "Ethereum Whitepaper", Github; Cachin, Christian. "Architecture of the Hyperledger Blockchain Fabric", ibm.com."; [0010]-[0050]; [0051] Peters, Gareth W., and Efstathios Panayi. "Understanding modern banking ledgers through blockchain technologies: Future of transaction processing and smart contracts on the internee of money." In Banking Beyond Banks and Money, pp. 239-278. Springer, Cham, 2016; [0052]-[0065].
- US 20210126794 see [0132] note "FIG. 6 depicts the functioning of a Shyft Network 400 at a business-interaction/data market level. Preferably data attestors/holders 602, which are preferably trusted entities, which may include Trust Anchors 504 preferably receive data from issuers, review, confirm and attest to its validity and existence. Preferably this information may be held off the blockchain, preferably through the use of a (secure) private environment 302 and may be released through a private channel 604, preferably through a Trust Channel 506 following payment of a fee 606 to data consumers 608. The data consumers preferably offer pre-approved app services that require the use of KYC data."
- US 20210150521 see [0058] note "The application logic on the second transaction includes obtaining privacy-unprotected first data information corresponding to the privacy-protected second data information in the second transaction, or a data application or service application developed based on the first data information. The application can include a data application off the blockchain, or can include a data application on the blockchain, for example, publishing a transaction based on the first data information. This is not limited in the present specification."
- US 20210176054 see Fig. 17 and its associated disclosure; [0119]; [0120] note "one or more processors and memory storing one or more programs executed by the one or more processors. The method includes integration of blockchain into an off-chain storage solution supporting the removal of PII data and its inherent mutually exclusive ownership and support for re-permissioning access control mechanisms (for CRUD operations) of that data."
- US 20220027492 see [0216] note "For example, at level n, a transaction can store a shareholder's name, while at level n+1, a transaction can store the shareholder's stakes, and so on. A mapping is stored and maintained which provides a mechanism for determining the hierarchical levels where the different data types are kept. The mapping may be stored on or off the blockchain in any suitable form. Thus, a user wishing to locate and retrieve a particular type of data, e.g. shareholder shareholder history, can use the mapping to tell which level of the metanet structure they need to go directly to. In other words, the depth of the structure provides an indication of the type of data stored there (level n+1=shareholder stake data). Querying can be performed based on a determination of which key signed the transaction being inspected."
-NPL M. Robner see page 36 note "The blockchain controls access and records access transactions. The party introducing the data can program access rights, and cryptographic signatures authenticate the owner (Zyskind et al., 2015b). At no point, the blockchain stores any private data. In order to run a query on the combined data, a node requests accesses to the table of references. The node authenticates itself using its private key. The network examines the reference table and divides the query into different computational tasks (Zyskind et al., 2015b). The affected nodes each take the computational task that requires their data. They run all computation locally and return their result to the network. The network combines the different pieces and returns the final result to the calling node."
- NPL MATTI PÄRSSINEN et al. see page 5 of 16 note "Distributed applications include a full application stack for accessing blockchains and off-chain solutions like databases and storage. Nowadays it is possible to store the records in a blockchain with smart contracts [28]. Depending on the smart contract solution, there are different rules for when to store in the chain, what kinds of records are stored, and what the data being stored is. Smart contracts usually use API interfaces to communicate with off-chain applications, allowing off-sitedata utilized ef_ciently."; and 
- WO 2019126471 A1 see [0022] note "The blockchain network management method according to one of feature of the invention provides wherein select user information associated with the blockchain is stored off of the blockchain."; [0052] note "SMART CONTRACT: As discussed below, the blockchain network management [10] method according to the invention is particularly useful where the blockchain [16] is a smart contract forming an account holding object. Additionally, the blockchain network management [10] method according to the invention is advantageous where select user information [48] associated with the blockchain [16] is stored off of the blockchain [16]."; [0053] note "A smart contract, also known as a crypto-contract, is a computer program that directly controls the transfer of digital currencies or assets between parties under certain conditions. These contracts are stored on blockchain [16], which is a decentralized ledger that also underpins bitcoin and other cryptocurrencies."

	Therefore the claims here fail to contain any additional element(s) or combination of additional elements that can be considered as significantly more and the claims are rejected under 35 U.S.C. 101 for lacking eligible subject matter.
Claim Rejections - 35 USC § 103 - Reason(s) for Withdrawal
3.	Claims 1-7 and 11-20 were previously rejected under 35 U.S.C. 103(a) as being unpatentable over Postrel, in view of Finkelstein et al. (Pub. No.: US 2019/0342336) referred to hereinafter as Finkelstein; and claims 8-10 were previously  rejected under 35 U.S.C. 103(a) as being unpatentable over Postrel, in view of Finkelstein, Blaikie et al. (WO 2020/097115 A1 OR PCT/US2019/059920) referred to hereinafter as Blaikie. The following appear to be the closest prior art references:
	- Pub. No.: US20190342336A1 Title Universal data privacy control management system; Abstract note "A universal opt-in/opt-out client allows a user to connect to the APIs for various different sites which have the user's data. The universal client orchestrates opting out on any of the site lists provided by default, or sites which the user selects. The universal client enables the user to select total or partial opt-ins or opt-outs with granular control, on one or more web or decentralized sites, where the user may wish to allow some uses of data and access to data but would also like to restrict others. When a user is calibrating their privacy and data settings, a company or site may provide reasons and incentives for the user to allow access to certain data. This allows users to have simultaneous global control over their personal data while enabling the user to receive compensation for the use of their personal data, and allowing companies to have access to better data";
	- Pub. No.: US 2019/0028277 see Abstract note "storing a user profile in a blockchain by an authorized member of the blockchain, receiving a request by another authorized member of the blockchain to access the user profile, identifying the request for the user profile is from the another authorized member of the blockchain, creating a signed message that includes consent to share the user profile with the another authorized member of the blockchain, and transmitting the signed message to the another authorized member of the blockchain, and wherein an exchange of the user profile between the blockchain members is performed without revealing blockchain member identities of the authorized member of the blockchain and the another authorized member of the blockchain to any of the blockchain members."; and
	- Pub. No.: US 2019/0370866 see Abstract note "securing and enabling user control of profiling data , blockchain - driven matching of users and advertiser - identified anonymous profiling data records of interest, and smart contracts encoded by blockchain for executing transactions. The system may include an anony-mized database of profiling data, which is unlinked to any user. The system may implement a private blockchain to store user - defined settings that provide user control over whether and how the profiling data may be used. If a grant to use the data is received, a link is stored that allows the system to identify a user associated with the anonymous profiling data records. If the grant is revoked the link may be removed. The system may also implement public block chain technology to record a public information relating to grants, online marketing transactions making them verifi-able, immutable, and transparent for various stakeholders including advertisers, publishers, and users."
	Additionally, upon conducting an updated search in view of claim amendments filed on August 1, 2022 the Examiner discovered the following: 
 	- Pub. No.: US 2007/0067297 see [0177]-[0184]; [0185] note "Consumer members are anonymous to all third party content providers 130A, meaning that no information about a visiting member which discloses their actual identity is known by the third-party. Examples of third-party content providers 130A include google.com, cnn.com, imdb.com and other such websites accessible to the general Internet using public, the use of which does not require disclosure of personally identifying information."
	- US20200329018A1 see [0021] note "The blockchain network management method according to one of feature of the invention provides wherein select user information associated with the blockchain is stored off of the blockchain."; [0051] note "SMART CONTRACT: As discussed below, the blockchain network management [10] method according to the invention is particularly useful where the blockchain [16] is a smart contract forming an account holding object. Additionally, the blockchain network management [10] method according to the invention is advantageous where select user information [48] associated with the blockchain [16] is stored off of the blockchain [16]."; [0052] note "A smart contract, also known as a crypto-contract, is a computer program that directly controls the transfer of digital currencies or assets between parties under certain conditions. These contracts are stored on blockchain [16], which is a decentralized ledger that also underpins bitcoin and other cryptocurrencies."
	However, the above noted references and prior art of record fail to clearly teach "wherein the targeted communication includes an invitation for the user to provide additional information, wherein the additional information comprises user information that is not part of the user's blockchain profile, wherein the additional information is stored off of the blockchain in order to preserve the user's privacy and anonymity." Accordingly, a prima facie case of obviousness without relying on impermissible hindsight could not be established. 
	Therefore prior art based rejection is withdrawn.
Response to Applicant’s Remarks/Arguments
4.	Regarding "I. Rejections Under 35 U.S.C. § 103" note the section on "Claim Rejections - 35 USC § 103 - Reason(s) for Withdrawal" as set forth above.
	Regarding "II. Claim Rejections Under 35 U.S.C. §101", the Examiner has considered the Applicant's arguments as set forth on pages 9-14 of 14 in the response filed 08/01/2022 in their entirety however finds them unpersuasive.
	

	The Applicant argues as follows: The Applicant argues (i) "the subject matter of the claims are integrated into a practical application, and the claims are not directed to well-understood routine activities" by reciting the claim in its entirety and arguing that "other claims found by the courts as reciting abstract ideas in that the present claims do not merely recite the performance of some business practice or method known from the pre-Internet world along with the requirement to perform it on the Internet. Instead, the claimed solution is necessarily rooted in computer technology (i.e. the utilization of a digital platform and a blockchain) to overcome a problem specifically arising in the realm of utilizing a digital platform for matching target attributes specified by a third party with data permissions and attributes specified in a blockchain profile of a user for the purpose of providing a targeted communication to the user (i.e. maintaining a user's privacy and anonymity while enabling direct communication between users looking to control and monetize the usage of their personal data and advertisers looking to mine that personal data to create targeted advertisements). The claimed solution also applies or uses the judicial exception in a meaningful way beyond generally linking to a particular technical environment", (ii) further argues "As indicated above, the claimed solution is rooted in computer technology (i.e. the utilization of a digital platform and a blockchain). Still further, the claim recitations recited in claims 1, 12, 17, and 19 allow for an improved and more efficient way of matching users with attributes that have been digitally-consented to by the user with targeted digital communications/content/etc. provided by a third party and storing information relating thereto on a blockchain-all with the use of a digital platform, while ensuring that the user's privacy and anonymity are preserved, which provides a practical application through which the functionality of the claim are facilitated and/or operated", (iii) "The claims do not use blockchain technology "for its most basic function of storing data" as the Office Action alleges. The claims use of blockchain technology imparts meaningful limitations on the practice of the allegedly abstract idea and is more than generally linking the use of the alleged abstract idea to a particular technological environment or technical field of use. The claims use of blockchain technology allows for transparent and time-limited use of the consented portion of a user's personal data/attributes, while maintaining the user's privacy and anonymity by limiting the portion of the attributes stored on the blockchain and not disclosing the association between the user and the user's blockchain profile. See Application at [0052]-[0053].", (iv) "Still further, the claims are more akin to the eligible claims found in the recently decided McRO, Inc. v. Bandai Namco Games America, Inc., 2016 WL 4896481 (Fed. Cir. Sep. 13, 2016) case. In McRO, the appellate court panel determined that because McRO's patents describe an ordered set of claimed steps that use "unconventional" rules in a specific way, the claims are not abstract under the Alice Corp. case. In McRO, the McRO patents were found to combine rules for sounds, facial expressions, and conversational timing to automate the process of animating the face of a character who is speaking. The court in McRO held that the "description of one set of rules does not mean that there exists only one set of rules, and does not support the view that other possible types of rules with different characteristics do not exist." The panel in McRO also stated the following: "[b ]y incorporating the specific features of the rules as claim limitations, claim 1 is limited to a specific process for automatically animating characters using particular information and techniques and does not preempt approaches that use rules of a different structure or different techniques."
	Similarly, in this case unconventional steps/rules are utilized to receive data permissions
and attributes via a digital platform, record such permissions indicating consent to share the
attributes, matching the attributes with target attributes for receiving content from third parties,
providing the targeted content, and store transaction records on the blockchain to indicate user
interaction with the targeted content, all while preserving the user's privacy and anonymity.
Moreover, there are other possible types of steps/rules that may be utilized to accomplish the
operative functionality of matching users with third parties while maintaining the users' privacy
and anonymity as stated in the claims [...] The Office Action further states:
	"[T]he Examiner finds no correlation between the instant application and cited case
	McRO as the invention and underlying facts are different."
Office Action at 41.
	Although the invention and underlying facts in McRO are different from those of the present Application, the appellate court's underlying reasoning for why McRO's claimed invention is subject matter eligible is directly applicable to the present analysis. Here, the claims recite an unconventional arrangement with specificity.", (v) "Moreover, with regard to the assertion that the claim recitations include features that amount to well-understood routine activities, applicant respectfully notes that the independent claims have been amended significantly and the claim recitations do not amount to well-understood routine activities", and (vi) "Since claims 1, 12, 17 and 19 are not drawn to an abstract idea as indicated in the Alice Corp. opinion, then claims 1, 12, 17 and 19 are patent eligible irrespective of whether the claims recite a generic computer implementation."  

	The Examiner's response: The Examiner respectfully disagrees with the Applicant's characterization, note "(i)" above, of the claimed subject matter and that it is somehow rooted in computer technology, note "(ii)" above, and also somehow provides practical application because "matching users with attributes that have been digitally-consented to by the user with targeted digital communications/content/etc. provided by a third party and storing information relating thereto on a blockchain-all with the use of a digital platform, while ensuring that the user's privacy and anonymity are preserved, which provides a practical application through which the functionality of the claim are facilitated and/or operated" is indeed an abstract idea based on the abstract recitation and the additional elements are merely utilized as executing "apply it" instruction and confines the idea to a technical environment in a manner that generally links the abstract idea to the technical environment as explained under prong two analysis. The rejection has been updated in view of filed claim amendments.
	The Examiner notes the Applicant has failed to provide any delineation between abstract recitation (analyzed under step 2A prong one) and additional elements (first analyzed under step 2A prong two with abstract recitation, and step 2B). The Applicant simply generally alleges that "matching users with attributes that have been consented to by the user with targeted content provided by a third party and storing information relating thereto digitally in a technical network based communication environment which facilitates high level data storage and transmission while ensuring that the user's privacy and anonymity are preserved somehow provides a practical application through which the functionality of the claim are facilitated and/or operated. However, contrary to such assertions the Examiner notes firstly that indeed under broadest reasonable interpretation of the claimed subject matter as a whole in light of the as-filed specification, the claims firstly under step 2A prong one analysis recite, based on abstract recitation, for instance using the Applicant's characterization note "an improved and more efficient way of matching users with attributes that have been digitally-consented to by the user with targeted digital communications/content/etc. provided by a third party and storing information relating thereto on a blockchain-all with the use of a digital platform" is squarely an abstract idea of matching user's gathered data such as explicit opt-in or permission to utilize their data for marketing with advertiser provided target profile, but for the recitation of doing so digitally and using generic computing devices operating in a technical network based communication environment, the claims clearly recite an abstract idea which pertains to a marketing scheme whereby a user can monetize usage of his/her tracked data by granting permission to track certain data that belongs to the user to a platform/intermediary, the platform/intermediary also maintains target attributes obtained from a third-party e.g. advertiser, and matches user data with advertiser data such that the user can be provided with targeted communication e.g. advertisement or solicitation/invitation to provide additional user data/information in exchange for compensation which is certain methods of organizing human activity. Also note Further, see MPEP 2106.04(a)(2) II. A-C, and using advertising as an exchange or currency (Ultramercial) or displaying an advertisement in exchange for access to copyrighted media (Ultramercial).
	Next, under step 2A prong two, upon considering additional elements both individually, as combination, and claim as a whole the claims recite these additional elements at a high level of generality. Besides execution of "apply it" instructions, the server/processor of a digital platform is further connected to plurality of generic devices merely sending/receiving data over a network e.g. a first communication device (of a user) and a second communication device (of a third party), note receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014), i.e. matching based on (i) received data from a user to be targeted device (e.g. claim 1 and claim 2) and (ii) received data from an advertiser or third party device, i.e. facilitating monetization of user's data, i.e. the abstract idea is intended to be merely carried out in a technical environment such as collecting data via a network and analyzing data via a generic processor to provide personalized marketing content such as ads, however fail to contain meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment (see MPEP 2106.05(h)); and contrary to the Applicant's arguments "(iii)" and "(iv)" above, at least  further appears to be generally linked to technical environment or technical field of use as it is recited at a high level of generality such as backend blockchain which is a distributed ledger, wherein "ledger is a book or collection of accounts in which account transactions are recorded" i.e. the marketing campaign whereby an advertiser or third party provides a reward/money/point in exchange for user allowing the advertiser or the third party to use their data is governed for instance by a smart contract in blockchain, see at least as-filed spec. para. [0052]. Thus, the abstract idea (prong one) is generally linked with and performing a high level function of at least in part storing user's high level attribute data, e.g. non-personal information/data/attribute in Blockchain, and appears to execute instructions to store user's data or attribute associated with personally identifiable information off of blockchain, however note (i) "... organization of information added to a database, because "an improvement to the information stored by a database is not equivalent to an improvement in the database’s functionality," BSG Tech LLC v. Buyseasons, Inc., 899 F.3d 1281, 1287-88, 127 USPQ2d 1688, 1693-94 (Fed. Cir. 2018), (ii) Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755, and (iii) storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 i.e. fails to contain meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment or technical field of use, namely network based communication environment e.g. Internet connecting platform and Blockchain to facilitate the abstract idea (see MPEP 2106.05(h)). 
	Accordingly, viewed as a whole, these additional claim element(s) do not provide any additional element that integrates the abstract idea (prong one), into a practical application (prong two) upon considering the additional elements both individually and as a combination or as a whole as they fail to provide: an additional element that reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; or an additional element that implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; or an additional element that effects a transformation or reduction of a particular article to a different state or thing; or an additional element that applies or uses the judicial exception, again, in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception as explained above.
	Thus, the abstract idea which pertains to a marketing scheme whereby a user can monetize usage of his/her tracked data by granting permission to track certain data that belongs to the user to a platform/intermediary, the platform/intermediary also maintains target attributes obtained from a third-party e.g. advertiser, and matches user data with advertiser data such that the user can be provided with targeted communication e.g. advertisement or solicitation/invitation to provide additional user data/information in exchange for compensation which is certain methods of organizing human activity (prong one) is not integrated into a practical application upon consideration of the additional element(s) both individually and as a combination (prong two).
	Further, besides having addressed the Applicant's argument as it pertains to McRO, namely "(iv)", unlike McRO here the additional elements are executing "apply it" instructions and generally link the abstract idea to a technical network based communication environment e.g. Internet connecting platform and Blockchain, the Examiner maintains that there is no correlation between the instant application and McRO given the facts. 
	Regarding argument "(v)" the Applicant is reminded that evaluation under step 2B is that of additional elements. The Applicant fails to particularly point to such additional element singularly and/or in combination and broadly asserts that amendments somehow set forth additional elements that are not well-understood, routine, or conventional. However, the rejection has been updated in view of the filed claim amendments. The Examiner respectfully notes in view of the updated claim rejection that the claims fail to set forth any additional element that can be considered significantly more.
	Lastly, the Applicant's argument (vi) as it pertains to Alice, note firstly, the Examiner respectfully disagrees with argument that the claims are not drawn to an abstract idea because indeed as already explained in response to arguments "(i)" - "(iii)" above the claims are "directed to" an abstract idea (step 2A prong one + prong two analysis) because idea is to monetize user data based on the user granting permission to utilize his/her data to platform/intermediary and blockchain is utilized for at least high level attributes (e.g. non-PII) of user data while PII of the user is stored off of Blockchain. Thus, as explained under prong two, at such a high level of generality this amounts to no more than general linking.
	Therefore the claims remain rejected under 35 U.S.C. 101 for lacking eligible subject matter.
	Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and all the references on PTO-892 Notice of Reference Cited should be duly noted by the Applicant as they can be subsequently used during prosecution.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIPEN M PATEL whose telephone number is (571)272-6519. The examiner can normally be reached Monday-Friday, 08:30-17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on (571)272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIPEN M PATEL/Primary Examiner, Art Unit 3688